 

Exhibit 10.18

 



Warrant No. ___ Warrant to Purchase   _______ Common Shares   (Subject to
Adjustment)

 

WARRANT TO PURCHASE COMMON SHARES

of

WASTE CONNECTIONS, INC.

 

Void on the fifth (5th) anniversary of ###GRANT_DATE###

 

This certifies that for value received, ###PARTICIPANT_NAME### (the “Holder”) is
entitled, subject to the terms set forth below, at any time or from time to time
beginning on ###GRANT_DATE### and before 5:00 p.m., Central standard time on the
fifth (5th) anniversary of ###GRANT_DATE###, to purchase from Waste Connections,
Inc., an Ontario corporation (the “Company”), up to ______________ common shares
of the Company (the “Common Shares”) as constituted on _____________________
(the “Issue Date”), upon proper exercise through the Holder’s Shareworks account
with Solium Capital, and simultaneous payment therefor in lawful money of the
United States at the price of $______ per share, subject to adjustment as
provided in the Plan (as defined below) (the “Purchase Price”). The number and
character of such Common Shares are also subject to adjustment as provided in
the Company’s 2016 Incentive Award Plan (the “Plan”). Such number shall be
reduced at such time or times as the Warrant is exercised in part by the number
of Common Shares as to which the Warrant is then exercised. The term “Warrant
Shares” shall mean, unless the context otherwise requires, the Common Shares and
other securities and property at any time receivable upon the exercise of the
Warrant. The term “Warrant” as used herein shall include the warrant granted
under this Agreement and any warrants delivered in substitution or exchange
therefor as provided herein.

 

The grant under this Warrant Agreement (this “Agreement”) is in connection with
and in furtherance of the Company’s compensatory benefit plan for participation
of the Company’s Consultants and is made pursuant to the Plan. By electronically
accepting this Agreement through his or her Shareworks account with Solium
Capital, Holder is deemed to have accepted the terms and conditions of the Plan
and this Agreement. In the event of any conflict or inconsistency between the
terms of the Plan and this Agreement, the terms of the Plan shall supersede and
govern in all respects. Any capitalized terms not defined herein are defined in
the Plan.

 

1.          Method of Exercise; Payment. The Warrant may be exercised as a
whole, or in part from time to time, by the Holder through his or her Shareworks
account with Solium Capital. The Holder shall exercise the Warrant by having the
Company withhold Warrant Shares issuable on such exercise having a Fair Market
Value at the close of business on the date of exercise in an aggregate amount
equal to the Purchase Price as then adjusted times the number of Warrant Shares
as to which the Warrant is then being exercised. In the event of any such
exercise that is partial, the Company shall update the Holder’s Shareworks
account with Solium Capital to indicate that the Warrant has been exercised to
that extent. The Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Warrant Shares
issuable upon such exercise shall be treated for all purposes as the holder of
such shares of record as of the close of business on such date.

 

1 

 

  

2.          Transfer. Any attempt by the Holder to transfer any interest in the
Warrant or any underlying Common Shares in violation of the transferability
provisions in the Plan shall be null and void and of no effect.

 

3.          Reservation of Common Shares. The Company shall at all times reserve
and keep available for issue upon the exercise of the Warrant such number of its
authorized but unissued shares of Warrant Shares as will be sufficient to permit
the exercise in full of the Warrant.

 

4.          Notices. Any notice or other communication to be given under or in
connection with this Agreement or the Plan shall be given in writing and shall
be deemed effectively given on receipt or, in the case of notices from the
Company to the Holder, five days after deposit in the United States mail,
postage prepaid, addressed the Holder at the address on file with the Company or
at such other address as the Holder may hereafter designate by notice to the
Company.

 

5.          Change; Waiver. Subject to Sections 9, 11, 12, 14 and 16 hereof,
neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally except by an instrument in writing signed by the party against
which enforcement of the change, waiver, discharge or termination is sought.

 

6.          Attorneys’ Fees. In the event any party is required to engage the
services of attorneys for the purpose of enforcing this Agreement, or any
provision hereof, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees and any other costs or expenses.

 

7.          Headings. The headings in this Agreement are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.

 

8.          Law Governing. This Agreement and the Plan shall be governed by and
construed in accordance with the laws of the province of Ontario, except with
respect to those provisions of this Agreement and the Plan concerning the Code,
which shall be governed by and construed in accordance with the laws of the
State of Delaware as superseded by applicable United States federal law.

 

9.          Agreement Subject to Plan. This Agreement is subject to all
provisions of the Plan, which is made part of this Agreement, and is further
subject to all interpretations, amendments, rules and regulations which may from
time to time be promulgated and adopted pursuant to the Plan. In the event of
any conflict between the provisions of this Agreement and those of the Plan, the
provisions of the Plan shall control. The Holder has received and reviewed a
copy of the Plan and agrees to be bound by the terms and conditions of the Plan.

 

10.         Administration. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan and this Agreement as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator will be
final and binding upon the Holder, the Company and all other interested persons.
To the extent allowable pursuant to Applicable Law, no member of the Committee
or the Board will be personally liable for any action, determination or
interpretation made with respect to the Plan or this Agreement.

 

2 

 

  

11.         Conformity to Applicable Law. The Holder acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
Applicable Laws, including, without limitation, the provisions of the Securities
Act and the Exchange Act and any and all regulations and rules promulgated
thereunder by the Securities and Exchange Commission and state securities laws
and regulations. Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Warrant is granted and may be exercised, only in such a
manner as to conform to Applicable Law. To the extent permitted by Applicable
Law, the Plan and this Agreement shall be deemed amended to the extent necessary
to conform to Applicable Law.

 

12.         Amendment, Suspension and Termination. To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the Warrant in any material way without the
Holder’s prior written consent.

 

13.         Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth in Section 2 hereof and the Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

14.         Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if the Holder is subject to
Section 16 of the Exchange Act, the Plan, the Warrant and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

15.         Entire Agreement. The Plan and this Agreement constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and the Holder with respect to the subject matter
hereof.

 

16.         Section 409A. The Warrant is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this
Agreement, if at any time the Administrator determines that the Warrant (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify the Holder or any other person for failure to do so) to adopt such
amendments to the Plan or this Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
for the Warrant either to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

 

3 

 

  

17.         Agreement Severable. In the event that any provision of this
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.

 

18.         Counterparts. This Agreement may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

19.         Black-Out Periods. Holder acknowledges and agrees that this
Agreement and the Warrant granted hereunder are subject to Holder’s agreement to
at all times comply with the Company’s policies with respect to black-out
periods and insider trading, if and when applicable.

 

20.         Electronic Delivery. The Company may deliver any documents related
to the Warrant granted under this Agreement and participation in the Plan by
electronic means or to request the Holder’s consent to participate in the Plan
by electronic means. The Holder hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan and
sign this Agreement through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

DATED: _______________

 

  WASTE CONNECTIONS, INC.         By:       Ronald J. Mittelstaedt     Chairman
and Chief Executive Officer

 

4 

 

 

